DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/16/2022 (hereinafter “amendment”) has been accepted and entered. Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The objection(s) to the claims are withdrawn as a result of the amendment.

Claim Rejections - 35 USC § 112(b)
The 35 U.S.C. 112(b) rejections of claim(s) 1-15 are withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Letica US 2006/0261067 A1 in view of Short et al. US 2013/0206784 A1, herein after referred to as Letica and Short respectively.
Regarding claim 12 Letica discloses coupling device, comprising; 
a container (11 container, Figs. 1-2) having a container sidewall (16 container sidewall, Figs. 1-2) extending between a first container end and a second container end; 
a container undercut (18 container undercut, Fig. 1) defined in an outer surface of said container sidewall defining said second container end forming a reduced cross-section (Fig.1); 
a closure (12 snap-ring and 14 lid, Figs. 1-2) having a closure sidewall (28 inner wall, Fig. 1) extending between a first closure end and a second closure end (closure sidewall extends from near 30 to 24 in Fig. 1); 
a closure outer sidewall (26 outer wall) located radially outward from said closure sidewall defining a slot between said closure sidewall and said closure outer sidewall (Fig. 1); said second container end (top of side wall 16) being received within said slot of said closure (Fig. 1); 
a major projection (40 inwardly projecting portion located on closure between 18 and 20 in Fig. 1) and a major depression (located between 18 and 20 on the top portion of sidewall 16) located between said second container end and said slot of said closure cooperating for securing said closure to said container (paragraph [0017] lines 7-11); and 
a minor projection (22 stacking surface, Fig. 1) and a minor depression (42 inwardly directed jog, located above 44 on the closure portion) located between said container sidewall 
Letica is silent to plurality of container ribs supporting an inside surface of said container.
Short teaches a container (10) with a sidewall (14) with a plurality of ribs (16) that support an inside surface of the container (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewall of Letica to include the plurality of ribs as taught by Short as doing so is well known in the art and would yield predictable results. Additionally, the rib would provide to strengthen (paragraph [0019], lines 10-11) the sidewall making the container more robust.
Regarding claim 13 Letica as modified discloses the coupling device as set forth in claim 12 and further discloses wherein said closure outer sidewall is resilient for enabling said resilient engagement between said major projection and said major depression (paragraph [0021], lines 1-8).
Regarding claim 14 Letica as modified discloses the coupling device as set forth in claim 12 and further discloses wherein said container and said closure are formed from a deformable polymeric material (paragraph [0005] lines 1-4 and paragraph [0014]).
Regarding claim 15 Letica as modified discloses the coupling device as set forth in claim 12 and further discloses wherein said major projection (40) extending from said closure outer sidewall for engaging with said major depression (on sidewall 16 between 18 and 20, Fig. 1) defined within said second container end for securing said closure to said container; and said minor projection (22) and said minor depression (42) located between said container sidewall and said closure sidewall for cooperating for additionally securing said closure to said container (paragraph [0017] lines 7-11 and paragraph [0018], lines 4-6).


Allowable Subject Matter
Claims 1-11 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735